COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

          ORDER REQUESTING RESPONSE TO EMERGENCY MOTION TO DISMISS

Appellate case name:        Renee Jefferson-Smith v. City of Houston, Texas and Harris
                            County, Texas

Appellate case number:      01-20-00136-CV

Trial court case number:    2019-82952

Trial court:                269th District Court of Harris County

       On March 2, 2020, appellees, Cynthia Bailey and Tarsha Jackson, filed an
emergency motion to dismiss this appeal. The Court requests a response to the emergency
motion from appellant, Renee Jefferson-Smith. The response must be filed no later than
4:00 p.m. on March 6, 2020.



Clerk’s signature: ______/s/ Christopher A. Prine_______

Date: __March 3, 2020____